Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/01/2021 have been fully considered but they are not persuasive.
Applicant argues that the Kunita–Kucera combination does not teach the limitation “a circuit board of the control circuit and part of a circuit board of the fluid control valve diagnostic device are shared.”  However, Kucera does teach this limitation as seen in the rejection below.
Please see the rejection below for further detail.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the detectors must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Specification
The disclosure is objected to because of the following informalities: The specification does not disclose any detectors.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–2, 4–5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout the claims Applicant has replaced sensors with detectors which are not present within the specification nor the drawings.  Sensors and detectors may have similar features, but they are not the same.  In order to expedite the process, sensors will be used in place of detectors since this is what Applicant has in the Specification.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kunita et al. (US PGPub 20170102095 A1) in view of Kucera et al.  (US PGPub 20130153041 A1).
Regarding Claim 1, Kunita et al. discloses a fluid control device comprising: a fluid control valve (3) that displaces a valve body to control fluid; a flow rate measuring mechanism (2) configured to measure a flow rate of the fluid; a control circuit (41) configured to control the fluid control valve on a basis of the measured flow rate (Para. 42); and a fluid control valve diagnostic device (421), for the fluid control valv
Kucera et al. teaches having a memory (37 and Para. 36, where the memory can be located on the valve controller) that stores a displacement count sensed by the displacement sensor in order to provide the user with information regarding the health of the valve by monitoring the number of cycles, the time between the cycles and other abnormal patterns (Para. 87). 
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the valve of Kunita et al. with a memory as taught by Kucera et al. in order to provide the user with information regarding the health of the valve by monitoring the number of cycles, the time between the cycles and other abnormal patterns.
 The memory in Kucera must be located on the valve controller in order to function.  Additionally, Kucera teaches the valve controller including a circuit board (Para. 72).  Therefore, per the Kunita–Kucera combination, Kucera’s valve controller, circuit controller, memory, communications interface and microcontroller are located on the valve of Kucera. 
The Kunita–Kucera combination teaches part of a circuit board of the control circuit and part of a circuit board of the fluid control valve diagnostic device (Paras. 51 and 76) are shared. 
 Regarding Claim 2, Kunita et al. discloses when a variation in the valve body related value exceeds a predetermined threshold value (Para. 40, where the variation can be the drive voltage and the predetermined threshold values can be any time an operator has set), the displacement sensor (7) senses this as the displacement of the valve body (32), as described in paragraph 40.  
Regarding Claim 4, the Kunita–Kucera combination teaches a displacement count indicator (Kucera et al., Para. 47, where the displacement count indicator can be performed by the valve controller or be an electronic counter) that compares the displacement count stored by the memory with a predetermined count (Kucera et al., Para. 47), and when the displacement count exceeds the predetermined count, outputs a reporting signal indicating this (Kucera et al., Para. 51).  
Regarding Claim 5, Kunita et al. discloses Docket No. KKI19307PCTUSthe valve body related value is a calculated flow rate of the fluid, a set flow rate of the fluid, a drive voltage for displacing the valve body, or a current or a voltage outputted corresponding to a position of the valve body (Para. 40, the drive voltage).  
Regarding Claim(s) 7, the structural limitation of the apparatus described in the claim is recited in claim 1, with the exception of “a fluid control valve diagnostic storage medium storing a program, the program being used to diagnose the fluid control valve, and instructing a computer to fulfil functions of a fluid control diagnostic device”.
The Kunita–Kucera combination teaches a fluid control valve diagnostic storage medium (Kucera et al., 26, where the memory is a part of the valve controller) storing a program (Kucera et al., 39), the program being used to diagnose the fluid control valve, and instructing a computer to fulfil functions of a fluid control diagnostic device.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753